Citation Nr: 0920057	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board received a written statement from the appellant 
since the issuance of the February 2009 Supplemental 
Statement of the Case (SSOC), which was not accompanied by a 
waiver of the appellant's right to initial RO consideration.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  However, as the 
additional statement is essentially duplicative of other 
statements already contained in the record, there is no 
prejudice to the Veteran in proceeding with appellate review.


FINDINGS OF FACT

1.  The Veteran's hearing loss pre-existed his entrance into 
active military service and did not increase in severity 
during active duty military service.

2.  The Veteran's tinnitus was not incurred in or aggravated 
by active military service.

3.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam; however, the Veteran's 
currently diagnosed coronary artery disease is not a disease 
associated with herbicide exposure as enumerated under 
38 C.F.R. § 3.309(e).  In addition, the medical evidence of 
record does not show that the Veteran's coronary artery 
disease is otherwise related to his military service or that 
it manifested to a compensable degree within one year of 
discharge.




CONCLUSIONS OF LAW

1.  Hearing loss existed prior to service and was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2008).
 
2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2008).

3.  Coronary artery disease was not incurred in or aggravated 
by active military service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2005, December 2005, and April 2006 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorders and described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims. The April 2006 notice letter also 
advised the Veteran of the elements of degree of disability 
and an effective date for tinnitus.  The October and December 
2005 VCAA notice letters did not address the elements of 
degree of disability and effective date, but an April 2008 
VCAA letter notified the Veteran of how the VA determines 
disability rating before readjudicating the claims in 
February 2009.  The Board notes that the Veteran was not 
provided notice regarding the evidence and information 
necessary to assign an effective date for his hearing loss 
and heart disorder claims in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is 
against the Veteran's claims.  Therefore, any questions as to 
the effective date and rating to be assigned have been 
rendered moot, and the absence of notice regarding effective 
dated and assignment of ratings constitutes no more than non-
prejudicial error.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

The Board further notes that the Veteran was provided with a 
copy of the June 2006 rating decision, the September 2007 
Statement of the Case (SOC), and the February 2009 SSOC, 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination in June 2006, the 
Veteran underwent an "Agent Orange exam" in April 2006, and 
the Veteran's service treatment records (STRs) and private 
medical records are also of record.  Clinical records of a 
hearing examination performed at the Whitman Air Force Base 
in 1985 are unavailable for review, and a formal finding of 
unavailability is included in the record.  Also, the RO 
received a negative response from Dr. S, the Veteran's 
private treating physician.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, to include 
arteriosclerosis, to a degree of ten percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Furthermore, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Hearing Loss and Tinnitus

The Veteran contends that he suffered acoustic trauma during 
his military service that caused his bilateral hearing loss 
and tinnitus.  The Veteran asserts that he was exposed to 
loud noises from small arms weapons training and helicopters 
while in Vietnam.  

Unfortunately, VA was unable to obtain the medical records 
from Whitman Air Force Base, where the Veteran was apparently 
denied admission into the National Guard in or around June 
1985 due to his hearing loss.  If such evidence had been 
obtained, it would likely show, at a minimum, worsened 
hearing approximately 13 years after discharge.  The United 
States Court of Appeals for Veterans Claims (Court, CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).   




Tinnitus

The medical evidence shows that the Veteran currently suffers 
from constant, bilateral tinnitus.  The June 2006 
audiological examination report includes a diagnosis of 
tinnitus, which the Veteran told the audiologist began when 
he was qualifying with small arms weapons.  Before rendering 
her opinion, the audiologist recounted the Veteran's 
inconsistent statements with regard to his tinnitus.  For 
example, the Veteran did not complain about tinnitus at any 
time during his seven in-service medical examinations or 
during his several immunization dates and did not make a 
tinnitus claim on his 21-4138 (statement in support of claim) 
from November 2005, his DTA 3 (VCAA notice response) from 
April 2006, or during a visit to a private clinic in May 
2005.  Furthermore, on his 21-526 (application for 
compensation and/or pension), the Veteran stated tinnitus 
lasted "a little over 3 days, the ringing started subsiding 
and when it finally quit, everything seemed to be very 
quiet"; but at an audiological consult in April 2005 at the 
VA Medical Center in Fayetteville, Arkansas, the Veteran was 
quoted as reporting "that when qualifying with guns in 
service [sic], [he] did not have hearing protection and right 
ear rang for 3 days after this occurred, ears continued to 
ring intermittently in both ears since Vietnam, right ear 
seems louder than left."  At the compensation and pension 
examination, the Veteran stated his tinnitus began when 
qualifying with guns in service, but the tinnitus was 
constant from that point on.  Based on these discrepancies, 
the Board finds the Veteran to be less than fully credible 
with respect to his accounts of symptoms of tinnitus during 
and after service.

In consideration of the above, the VA audiologist opined that 
the Veteran was not consistent in his reports of tinnitus, 
and that it was less likely than not that the Veteran's 
tinnitus was caused by or was a result of active military 
service.  Summing up the Veteran's statements, the 
audiologist wrote that the Veteran first claimed his tinnitus 
was constant for three days and then subsided, which she 
claims is a natural occurrence, before reporting that the 
tinnitus was intermittent and finally claiming that his 
tinnitus was constant.  Because of the Veteran's inconsistent 
statements, the Board affords his testimony as to continuity 
of symptomatology little probative value and affords the VA 
audiologist's report, based on a thorough review of the 
record, history as provided by the Veteran, and application 
of medical expertise, a high degree of probative value.  As a 
result, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for tinnitus.  Accordingly, entitlement to service 
connection for tinnitus is not warranted.

Hearing Loss

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

In the present case, the Veteran's service treatment records 
show that, at his February 1971 induction examination, he 
demonstrated hearing loss in both ears at 4000 Hz.  
Specifically, auditory thresholds at 4000 hertz were 40 
decibels in the right ear and 50 decibels in the left ear.  
As hearing loss meeting the criteria of hearing loss 
disability set forth at 38 C.F.R. § 3.385 was noted in this 
entrance examination report, the Board finds that the 
presumption of soundness does not apply to this condition.  
As such, hearing loss is found to have pre-existed the 
Veteran's entrance into active military service.  

The Board must next address whether this disability was 
aggravated during the period of active service.  In deciding 
a claim based on aggravation, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

The May 2006 audiologist noted that, at the Veteran's 
separation examination, his hearing was tested by qualitative 
methods (spoken voice, whispered voice, watch tick).  These 
tests found the Veteran's hearing was normal, and the doctor 
listed the results as 15/15 in both ears.  The Veteran also 
wrote on his separation report of medical examination that 
his condition had not changed since his last physical, that 
his condition was good, and that he reviewed the medical 
records.  Furthermore, the Veteran's STRs do not contain any 
complaints of hearing problems in service.  Therefore, the 
medical records do not demonstrate that the Veteran's hearing 
was worse at separation than at induction.

The Board acknowledges that the Veteran contends that he has 
experienced hearing loss continuously from service forward.  
However, as noted above, the Veteran had bilateral hearing 
loss upon entry into service, so that such an assertion, even 
if credible, would not be sufficient to establish service 
connection.  To the extent the Veteran contends that he 
perceived a decrease in his hearing during service, for the 
reasons set forth above as to his inconsistent claims 
regarding symptoms of tinnitus during and after active 
service, the Board also finds the Veteran's assertions as to 
symptoms of hearing loss he experienced during and after 
service less than fully credible, and affords his assertions 
in this regard, such as that he could hardly hear after his 
in-service tinnitus had subsided (see September 2005 
Application for Compensation and/or Pension, Section II, page 
2) little probative weight.  

The medical evidence of record shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation that was worse than his induction 
and separation examinations showed.  38 C.F.R. § 3.385 
(2008).   Indeed, the Veteran exhibited pure tone thresholds 
in decibels (dB) of 5 dB at 500 Hertz (Hz), 5 dB at 1000 Hz, 
25 dB at 2000 Hz, 60 dB at 3000 Hz, and 65 dB at 4000 Hz for 
the right ear and 5 dB at 500 Hz, 10 dB at 1000 Hz, 25 dB at 
2000 Hz, 65 dB at 3000 Hz, and 60 dB at 4000 Hz for the left 
ear with speech recognition scores of 96 percent for the 
right ear and 90 percent for the left ear at the June 2006 VA 
audiological examination.  While the VA examining 
audiologist's report nominally only diagnosed the Veteran as 
having left ear hearing loss, it is clear from a full reading 
of the report that a diagnosis of bilateral hearing loss was 
intended.  

The VA audiologist opined that the Veteran's hearing loss was 
less likely as not caused by or a result of active military 
service.  To support this opinion, she noted that the 
Veteran's current hearing loss is most likely exacerbated by 
his post-service noise exposure and presbycusis.  
Furthermore, the audiologist noted that the Veteran's only 
reported in-service noise exposure was during weapons 
training and occasional helicopters in his vicinity during 
his 14 months of service.  She then cited a 1971 Army Survey 
that found that individuals who served less than three years, 
even in artillery, did not acquire a standard threshold shift 
in their hearing.  Finally, the audiologist also noted 
several years' worth of exposure to acoustic trauma from the 
Veteran's occupational history.  The Board affords the 
audiologist's opinion high probative value as it is based on 
a review of the claims file, examination of the Veteran, 
review of medical literature, and a sound medical rationale. 

Upon consideration of the foregoing, the Board finds that the 
Veteran's pre-existing hearing loss did not increase in 
severity and was not aggravated during his active military 
service.  Therefore, service connection for hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

Heart Condition
 
The Veteran contends that he developed a heart condition due 
to exposure to herbicide agents (i.e., Agent Orange) during 
his service in the Republic of Vietnam.  

Medical evidence of record indicates that he had a myocardial 
infarction as a result of coronary artery disease in October 
2004 and underwent cardiac catheterization and stenting.

The Board notes that there is no competent evidence to show 
that the Veteran manifested arteriosclerosis or related 
cardiovascular disease within one year from date of 
termination of service.  Accordingly, a presumption of 
entitlement to service connection for cardiovascular 
disability as a chronic disease incurred in or aggravated by 
service is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§  3.307(a)(6), 
3.309(e) (2008).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record additionally shows 
that the Veteran is currently diagnosed with coronary artery 
disease from which he suffered an acute myocardial infarction 
in October 2004.  Nevertheless, the Veteran is not entitled 
to presumptive service connection based on herbicide exposure 
because his currently diagnosed coronary artery disease is 
not a disease enumerated under 38 C.F.R. § 3.309(e).  McCartt 
v. West, 12 Vet. App. 164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The medical evidence does not show that the Veteran's 
coronary artery disease is otherwise related to active 
service or manifested to a compensable degree within one year 
of discharge.  The service treatment records are absent of 
any complaints, findings, or treatment for coronary artery 
disease and, in fact, show that his cardiovascular system was 
clinically evaluated as normal at the April 1972 discharge 
examination.  Indeed, the record reflects that the Veteran's 
coronary artery disease was not diagnosed until many years 
after discharge from active service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  The Board additionally notes that there is no 
competent medical evidence that includes an opinion causally 
linking the Veteran's coronary artery disease to service.

The Veteran submitted portions of literature from the World 
Health Organization and National Academy of Sciences that may 
suggest a causal link between Agent Orange and cardiovascular 
disease.  Even though this literature may intimate a possible 
connection between Agent Orange exposure and cardiovascular 
disease, the Secretary has found that the medical literature 
as a whole does not support such a conclusion.  Health 
Outcomes not Associated with Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32395-01, 32404-32405 (June 12, 2007).  
Moreover, the literature is of too general a nature to 
establish or suggest a causal nexus under the particular 
facts of the Veteran's claim.  The Veteran has not provided 
any sufficiently direct or on-point competent medical 
evidence that would tend to establish that his coronary 
artery disease is caused by his exposure to Agent Orange in 
the Republic of Vietnam.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the Veteran's current coronary artery disease and his active 
military service to include exposure to herbicide agents.  
Consequently, the preponderance of the evidence weighs 
against the Veteran's claim, and the Board finds that service 
connection for a heart condition is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).   

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a heart condition, 
diagnosed as coronary artery disease, to include as a result 
of exposure to herbicides, is denied.



____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


